DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 3/1/2021, in which claims 1, 3 – 9, 11 – 15, and 17 - 23 was presented for examination.
3.	Claims 1, 3 – 9, 11 – 15, and 17 - 23 are pending in the application.

Response to Arguments
4.	Applicant's arguments filed 3/1/2020 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.1	Applicant argues in substance in pages 7 – 11 that Kharatishvili et al (US 2017/0091226 A1), Hrle et al (US 2016/0110439 A1), and Ganesh et al (US 6,510,421 B1), alone or in combination does not disclose determining whether the second log sequence number is greater than the first log sequence number and if so, monitoring a transaction log for additional log records and applying the additional log records to the local store of the compute node, wherein said monitoring and applying is performed continuously until the first log sequence number is greater than or equal to the second log sequence number, and wherein the local store includes a copy of one or more previously read pages.
	Examiner respectfully disagrees.

	Hrle discloses database management system for replicating committed transaction from source database to target database. A request to perform a database operation is received at the source database, the database transaction is delay while the system identifying the most recently committed transaction and replicated it to the target database, the operation is repeated until all the recently committed transaction is replicated to the target database, then, the delay database operation is performed on the target database (see para.[0003]). The database includes source log and target log that record database transaction. The database transaction record log sequence number (LSN) that indicates the number of byte in the record and the timestamp (see para.[0022]). The most recently committed transaction and most recently committed replicated data LSN are compared, if the most recently committed transaction data LSN is greater than the most recently committed replicated data,  received database operation is delayed until all committed transaction data is replicated to the target data (see para.[0050] and para.[0086]). As indicated above, the process of identifying and  repeatedly replicating the data until  the all committed transaction is replicated to the target system is equivalent to the process of “determining” and “monitoring” log sequence number as claimed and in addition, for system to delay an operation  and perform the operation at appropriate time, the system must determine when to  execute delay operation by monitoring the system activities.
5.2	Thus, the rejection is maintained.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3 – 9, and 11 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kharatishvili et al (US 2017/0091226 A1), in view of Hrle et al (US 2016/0110439 A1), and further in view of Ganesh et al (US 6,510,421 B1).
As per claim 1, Kharatishvili et al (US 2017/0091226 A1) discloses,
A data access system, comprising: a processor coupled to a memory, the processor configured to execute computer-executable instructions stored in the memory (para.[0058]; “computer hardware, as instructions directly or indirectly executable by computer hardware (e.g., a microprocessor or computer system)”.
that when executed cause the processor to perform the following actions: submitting a request for a page of data to a storage node in response to a read request (para.[0093]; “query request 515 that includes a request to read a data page may be parsed and optimized to generate one or more read record requests 543 ………. client-side driver 540 may send these requests to specific ones of the storage nodes”).
wherein the request includes a first log sequence number that indicates an update state of a local store of a compute node (para.[0027]; “page 102d may be selected as the destination page using the version of page 102a associated with the read request. A version of 102a associated with the read request may be the version of page 102a at the time the read request was received”). 
receiving, from the storage node in response to the request, the page of data and a second log sequence number that indicates an update state of the page (para.[0027]; “read request 142 may be associated with a view of the database at a particular log sequence number (LSN)” and para.[0101]; “In response to receiving change notifications, other versions of data pages may be updated to include the new versions of data pages”   and para.[0028]; “the most recently committed version of page 102a at the time associated with read request 142 is version 114. The different versions for page 102 may then be evaluated to determine a version committed at a time less than or equal to the most recently committed version of page 102a”).
retrieving a row of data from the page of data in accordance with the read request and returning a response to the read request that includes the row of data (para.[0093]; “Client-side driver 540 may send the returned data pages to the database tier components 560 as return data records 544, and database tier components 560 may then send the data pages to one or more client processes 510 as database query responses”).  
	Kharatishvili does not specifically disclose determining whether the second log sequence number is greater than the first log sequence number and if so, monitoring a transaction log for additional log records and applying the additional log records to the local store of the compute node, wherein said monitoring and applying is performed continuously until the first log sequence number is greater than or equal to the second log sequence number, and wherein the local store includes a copy of one or more previously read pages.
	However, Hrle et al (US 2016/0110439 A1) in an analogous art discloses,
determining whether the second log sequence number is greater than the first log sequence number (para.[0050]; “determination if the most recently committed transaction was already replicated to the target database may be implemented by comparing transaction-IDs of log sequence numbers of the source and target log”).
and if so, monitoring a transaction log for additional log records and applying the additional log records to the local store of the compute node (para.[0050]; “the DBMS delays execution of said requested statement until the replication has caught up and the replication commit log sequence number LRSNB on the target is equal or higher than the log sequence number LRSNR generated when receiving the request”).
wherein said monitoring and applying is performed continuously until the first log sequence number is greater than or equal to the second log sequence number (para.[0050]; “the DBMS delays execution of said requested statement until the replication has caught up and the replication commit log sequence number LRSNB on the target is equal or higher than the log sequence number LRSNR generated when receiving the request”).
and wherein the local store includes a copy of one or more previously read pages (para.[0054]; “source log may comprise a plurality of source commit log sequence numbers. Each source commit log sequence number has assigned a transaction-ID of the one of the transactions that committed at a source log record”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Hrle into Kharatishvili to maintain data consistency by confirming whether data status includes up-to-date data and to update it if necessary.
	Neither Kharatishvili nor Hrle specifically disclose wherein the request includes a first log sequence number that indicates a last log record that was applied on a local store of a compute node.
	However, Ganesh et al (US 6,510,421 B1) in an analogous art discloses
wherein the request includes a first log sequence number that indicates a last log record that was applied on  a local store of a compute node (col.10 lines 26 – 29; “request to update the salary information may also include the log sequence number
of the last log record in log 320 written to non-volatile storage”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Ganesh into the combine teaching of Kharatishvili and Hrle to easily identify data or record to be read from the system by reducing the burden of searching through all the record for reducing the number of messages require to complete a transaction.

As per claim 3, the rejection of claim 1 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising locating the page that includes the row of data (para.[0100]; “a read request may request records from a database table that are within a certain range of key values”).
 
As per claim 4, the rejection of claim 3 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
locating the page comprises navigating a hierarchical structure from a root node (para.[0100]; “read-only node in order to quickly access the data page for navigating the index structure. Tree index structures, such as a b-tree, may store the root page as well as many of the various branch pages”).  

As per claim 5, the rejection of claim 1 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising recording a read request timestamp capturing a start time of read request processing (para.[0104]; “a time associated with the read request”).  

As per claim 6, the rejection of claim 5 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising determining whether a data element version timestamp is before or after the read request timestamp (para.[0028]; “different versions for page 102 may then be evaluated to determine a version committed at a time less than or equal to the most recently committed version of page”)..  

As per claim 7, the rejection of claim 6 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising continuously locating a prior data element version if the data element version timestamp is after the read request timestamp until the data element version timestamp is before or equal to the read request timestamp (para.[0028]; “The different versions for page 102 may then be evaluated to determine a version committed at a time less than or equal to the most recently committed version of page 102a, version”).  

As per claim 8, the rejection of claim 1 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
the compute node is a secondary compute node that processes solely read queries (para.[0095]; “client process(es) 510 may submit database read request 572 directly to read-only node 522 to query the database”).  

Claims 9 and 11 – 15 are method claim corresponding to system claims 1 and 3 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 3 – 7 respectively above.

As per claim 17, Kharatishvili et al (US 2017/0091226 A1) discloses,
A data access method, comprising: submitting a request for a page of data to a storage node in response to a read request (para.[0093]; “query request 515 that includes a request to read a data page may be parsed and optimized to generate one or more read record requests 543 ………. client-side driver 540 may send these requests to specific ones of the storage nodes”).
receiving, from the storage node in response to the request, the page of data and a second log sequence number that indicates an update state of the page of data in terms of application of the transaction log records (para.[0028]; “the most recently committed version of page 102a at the time associated with read request 142 is version 114. The different versions for page 102 may then be evaluated to determine a version committed at a time less than or equal to the most recently committed version of page 102a”).
wherein the first log sequence number is updated in response to automatic application of the transaction log records to the local store (para.[0027]; “read request 142 may be associated with a view of the database at a particular log sequence number (LSN)” and para.[0101]; “In response to receiving change notifications, other versions of data pages may be updated to include the new versions of data pages”).; 
retrieving a row of data from the page of data in accordance with the read request; and returning a response to the read request based on the row of data (para.[0093]; “Client-side driver 540 may send the returned data pages to the database tier components 560 as return data records 544, and database tier components 560 may then send the data pages to one or more client processes 510 as database query responses”).
	Kharatishvili does not specifically disclose receipt of the page of data being delayed until a third log sequence number that indicates a last log record that was applied on the storage node is greater than or equal to the first log sequence number of the local store of the compute node, waiting until the first log sequence number is greater than or equal to the second log sequence number.
	However, Hrle et al (US 2016/0110439 A1) in an analogous art discloses,
receipt of the page of data being delayed until a third log sequence number that indicates a last log record that was applied on the storage node is greater than or equal to the first log sequence number of the local store of the compute node (para.[0050]; “DBMS delays execution of said requested statement until the replication has caught up and the replication commit log sequence number LRSNB on the target is equal or higher than the log sequence number LRSNR generated when receiving the request”).
waiting until the first log sequence number is greater than or equal to the second log sequence number (para.[0050]; “DBMS delays execution of said requested statement until the replication has caught up and the replication commit log sequence number LRSNB on the target is equal or higher than the log sequence number LRSNR generated when receiving the request”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Hrle into Kharatishvili to maintain data consistency by confirming whether data status includes up-to-date data and to update it if necessary.
	Neither Kharatishvili nor Hrle specifically disclose wherein the request comprises a page identifier and a first log sequence number that specifies a last log record that was applied on a local store of secondary compute node that processes read queries, in terms of application of transaction log records.
	However, Ganesh et al (US 6,510,421 B1) in an analogous art discloses
wherein the request comprises a page identifier and a first log sequence number that specifies a last log record that was applied on a local store of secondary compute node that processes read queries, in terms of application of transaction log records (col.10 lines 26 – 29; “request to update the salary information may also include the log sequence number of the last log record in log 320 written to non-volatile storage”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Ganesh into the combine teaching of Kharatishvili and Hrle to easily identify data or record to be read from the system by reducing the burden of searching through all the record for reducing the number of messages require to complete a transaction.

As per claim 18, the rejection of claim 17 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising re-traversing a B-tree data structure to locate a page of data comprising the row of data after the waiting (para.[0023]; “read-only node in order to determine locations to access in order to service the read request for the select data. Index structure may be a tree structure (e.g., b-tree orb+ tree)”) and para.[0025]; “read-only node is currently traversing an index structure as the index structure”). 

As per claim 19, the rejection of claim 17 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising determining whether a row version timestamp is before or after a read request timestamp that captures a start time of read request processing (para.[0028]; “different versions for page 102 may then be evaluated to determine a version committed at a time less than or equal to the most recently committed version of page”)..  

As per claim 20, the rejection of claim 19 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising continuously locating a prior row version if a row timestamp is after the read request timestamp until the row version timestamp is before or equal to the read request timestamp (para.[0028]; “The different versions for page 102 may then be evaluated to determine a version committed at a time less than or equal to the most recently committed version of page 102a, version”).  

As per claim 21, the rejection of claim 19 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising locating the page of data by navigating a hierarchical structure from a root node (para.[0026]; “a read request is received, and index structure 100 is to be traversed in order to locate data pages storing data for servicing the read request”).  

As per claim 23, the rejection of claim 17 is incorporated and further Kharatishvili et al (US 2017/0091226 A1) discloses,
further comprising locating the page that includes the row of data (para.[0027]; “page 102d may be selected as the destination page using the version of page 102a associated with the read request”).

7.	Claim 22 is are rejected under 35 U.S.C. 103 as being unpatentable over Kharatishvili et al (US 2017/0091226 A1), in view of Hrle et al (US 2016/0110439 A1), in view of Ganesh et al (US 6,510,421 B1), and further in view of and further in view of Lomet et al (US 2003/0055807 A1).
As per claim 22, the rejection of claim 17 is incorporated, Kharatishvili et al (US 2017/0091226 A1), Hrle et al (US 2016/0110439 A1), and Ganesh et al (US 6,510,421 B1)  does not disclose recording a read request timestamp capturing a start time of read request processing.
	However, Lomet et al (US 2003/0055807 A1) in an analogous art discloses,
further comprising recording a read request timestamp capturing a start time of read request processing (para.[0010]; “At time 2, transaction T 1 writes data item x and sets the start time for the data item x to 1 (the transaction's timestamp)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lomet into the combine teaching of Kharatishvili, Hrle, and Ganesh to identify the beginning of transaction    because it enable the user to calculate the through put of the transaction and the performance of the system in executing the transaction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/7/2021